DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "a tool mount" in the last line.  Claim 21 depends on claim 16.  Claim 16 also recites “a tool mount” in line 4. It is unclear if “a tool mount” in claim 21 is the same as the one recited in claim 16. For the purpose of examination, the examiner has interpreted it to mean they are the same.
Claim 28 recites the limitation "the tool" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner has interpreted it to mean “a tool”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersson et al. (US 4,834,597, “Andersson”) in view of Hoffman et al. (US 4,725,173, “Hoffman”).
Regarding claim 16, Andersson discloses a tool holder (12, Fig. 8A and 8B, also refer to another embodiment of Figs. 1A-1C for common features shared; col. 5 lines 11-21) for holding a tool (not shown but can be a milling cutter, a drill, a lathe tool, col. 2 lines 1-2) for machining workpieces, the tool holder comprising: a tool holder body defining a tool holder longitudinal axis (CL); a tool mount (not shown, but the tool holder can be an adapter for holding a tool. This indicates that the tool holder has a tool mount for holding a tool.) formed on the tool holder body and configured to secure a tool.
 A tool holder interface is formed on the tool holder body and configured to fixate the tool holder to a holder shaft (11, Figs. 1B and 1C) configured to be clamped in a machine tool, wherein the tool holder interface comprises: a tool holder plane surface (14) oriented transversely to the tool holder longitudinal axis and configured to come into abutment against a holder shaft plane surface (26, col. 2 lines 51-56) provided at the holder shaft to establish a defined relative position in a longitudinal direction between the tool mount and the holder shaft, a tool holder cone section (15A) having a polygonal cross-section (col. 2 lines 4-22) and configured to come into engagement with a correspondingly polygonal holder shaft cone section (25A, col. 2 lines 47-60) in order to establish a defined relative position in a tangential direction between the tool mount and the holder shaft.
 A tool holder cylinder section (19”, Figs. 8A-8B, col. 5 lines 11-22) is configured to act together with a corresponding holder shaft cylinder section. Andersson does not show the corresponding holder shaft cylinder section. However, Andersson refers to Hoffman for teaching this (“alternative clamping means 19" which is more closely described in Hoffman et al. U.S. Pat. No. 4,725,173 which is incorporated herein by reference.”, col. 5 lines 11-14).  Hoffman teaches a corresponding holder shaft cylinder section (the section encloses a bolt or tongue (21) of an adapter (11), Figs. 1-2, col. 2 lines 7-10). Hoffman teaches the tool holder cylinder section (21) comprises a radial recess comprising a slanted surface (the surfaces of teeth 22) oriented at an angle and configured to interact with a longitudinal clamping screw (24, 25, 28, an assembly of nuts and a bolt, col. Col. 2 lines 11-27) of the holder shaft to axially tighten the tool holder cylinder section with the holder shaft cylinder section.
Therefore, Andersson in view of Hoffman teaches every limitation of clam 16.
Regarding claim 18, Andersson in view of Hoffman discloses the tool holder cone section has a substantially polygonal shape at least in a cross-section adjacent to the tool holder plane surface. (Figs. 8A-8B, 1A-1C)
Regarding claim 20, Andersson in view of Hoffman discloses a tool assembly comprising: the tool holder of claim 16; the tool (not shown but can be a milling cutter, a drill, a lather tool, col. 2 line 1) secured to the tool holder; and the holder shaft. 

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersson in view of Hoffman, and further in view of DE 102004001148 (DE-148).
Regarding claim 17, Andersson in view of Hoffman does not disclose the tool mount is arranged offset in a transverse direction with respect to the tool holder longitudinal axis, the radial recess being arranged on a side of the tool holder longitudinal axis opposite the tool mount as viewed in the transverse direction.
DE-148 disclose a tool 3 (similar to the recited tool holder) including a tool mount (the place that holds an interchangeable cutting edge 4). An upper left radial recess 9 of the tool (the one corresponds to a threaded pin 11) is seen in Fig. 1. In Fig. 1, the radial recess is located opposite the tool mount as view in a transverse direction. The tool mount is also offset in the transverse direction with respect to the tool holder longitudinal axis. (last two paragraphs on p. 3 to first paragraph on p. 4, translation)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tool holder of Andersson in view of Hoffman to have “the tool mount arranged offset in a transverse direction with respect to the tool holder longitudinal axis, and the radial recess arranged on a side of the tool holder longitudinal axis opposite the tool mount as viewed in the transverse direction.”, as taught by DE-148, to avoid accidental cutting to the user during assembly of the tool holder to the tool holder shaft.
Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Andersson in view of Hoffman, and further in view of EP 3120958 (EP-958).
Regarding claim 19, Andersson in view of Hoffman does not discloses a tool holder bore for supplying a coolant or lubricant is formed in the tool holder body.
EP-958 discloses a tool head 9 (similar to the recited tool holder) having a feed channel 13 in the too head 9 for feeding coolant to the cutting edges (not shown) of the tool head. (Fig. 1, p. 4, lines 22-30, translation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the too holder of Andersson in view of Hoffman, to have tool holder bore for supplying a coolant or lubricant to the cutting edge of the tool for effective machining and prolong the life of the tool.

Claim 23-25 and 28 is rejected under 35 U.S.C. 103 as being unpatentable over Andersson in view of Hoffman, and further in view of JP S57-178605A (JP-605).
Regarding claim 23, Andersson in view of Hoffman discloses a holder shaft (11) for a tool holder (12), the holder shaft comprising: a holder shaft body comprising a shaft section configured to be clamped in a clamping device of a machine tool, and further comprising a holder shaft interface for fastening a tool holder to the holder shaft body, wherein the holder shaft interface comprises: a holder shaft plane surface (26) oriented transversely to a tool holder longitudinal axis (CL) and configured to come into abutment against a tool holder plane surface (14) provided at the tool holder in order to establish a defined relative position in a longitudinal direction between the tool holder and the holder shaft.
 A holder shaft cone section (25A, col. 2 lines 47-60) has a polygonal cross-section and configured to come into engagement with a correspondingly polygonal tool holder cone section (15A) in order to establish a defined relative position in tangential direction between the tool holder and the holder shaft. 
A holder shaft cylinder section (the section encloses a bolt or tongue (21) of an adapter (11), Figs. 1-2, col. 2 lines 7-10, Hoffman).configured to act together with a corresponding tool holder cylinder section (19”, Figs. 8A-8B, col. 5 lines 11-22, Andersson).
Andersson in view of Hoffman does not disclose “the holder shaft cylinder section comprises a radial threaded bore configured to receive a longitudinal clamping screw to engage in a radial recess of the tool holder to axially tighten the tool holder cylinder section with the holder shaft cylinder section.”
JP-605 discloses a cutting tool including a head 1 (similar to the recited tool holder) and a holder 2 (similar to the recited holder shaft). The holder 2 has a screw hole 10. A fixing screw 11 is screwed into the screw hole 10 and engaged with an inclined wall face 9 of a small diameter portion 5 of the head 1. (Figs. 1 and 5, p. 1, last 6 lines to p. 2, first 8 lines, and lines 26-29, translation)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the holder shaft of Andersson in view of Hoffman to have “a radial threaded bore configured to receive a longitudinal clamping screw to engage in a radial recess of the tool holder to axially tighten the tool holder cylinder section with the holder shaft cylinder section”, as taught by JP-605, for fixing the tool holder to the holder shaft with fewer manufacturing steps and assembled parts.
Regarding claim 24, Andersson in view of Hoffman, and further in view of JP-605 teaches the holder shaft cylinder section comprises a radial clearance recess extending over an axial length which is smaller than an axial length of the holder shaft cylinder section.  (See annotated drawing below)



    PNG
    media_image1.png
    761
    581
    media_image1.png
    Greyscale


Regarding claim 25, Andersson in view of Hoffman, and further in view of JP-605 teaches the radial clearance recess overlaps with the radial threaded bore in a circumferential direction. (See annotated drawing above)
Regarding claim 28, Andersson in view of Hoffman, and further in view of JP-605 teaches a tool assembly comprising: the holder shaft of claim 23; the tool holder; and the tool secured to the tool holder.

Claims 26 is rejected under 35 U.S.C. 103 as being unpatentable over Andersson in view of Hoffman, JP-605, and further in view of EP-958.
Regarding claim 26, Andersson in view of Hoffman, and further in view of JP-605, does not teach the holder shaft body comprises a holder shaft bore for supplying a coolant or lubricant, wherein the holder shaft bore is configured to be connected to a tool holder bore of the tool holder.
EP-958 discloses a holder shaft body (3) having a holder shaft bore (11) for supplying a coolant or lubricant, the bore (11) is connected to a tool holder bore (13), to supply the coolant or lubricant to the cutting edges of the cutting head 9. ((Fig. 1, p. 4, lines 22-30, translation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the holder shaft body of Andersson in view of Hoffman, and further in view of JP-605, to have holder shaft bore for supplying a coolant or lubricant to the cutting edge of the tool to prolong the life of the tool.
Claims 27 is rejected under 35 U.S.C. 103 as being unpatentable over Andersson in view of Hoffman, JP-605, EP-958, and further in view of Babel (US 2011/0169230).
Andersson in view of Hoffman, JP-605, and further in view of EP-958 teaches “the holder shaft bore opens into an end face of the holder shaft body opposite the holder shaft interface”. (Fig. 1 of EP-958). Andersson in view of Hoffman, JP-605, and further in view of EP-958 does not teach the holder shaft bore comprising “a sealing device configured to seal a feed tube introduced into the holder shaft bore.”
Babel discloses a chuck 10 (similar to the tool holder shaft recited) for tool 1. The chuck has a length adjusting means (22, similar to the holder shaft bore recited) in the form of an adjusting screw and provided with an inner coolant supply channel 23 (Fig. 2, Para. 13, similar to a feed tube) such that coolant is supplied from a source (not shown) to an inner channel to tool 11. A sealing device (46, an O-ring) is provide in an annular groove on the inside of the adjusting means (Paras. 20-21)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the holder shaft bore of Andersson in view of Hoffman, JP-605, and further in view of EP-958, to have “a sealing device configured to seal a feed tube introduced into the holder shaft bore” to prevent leakage of the coolant or lubricant between the feed tube and the holder shaft bore.

Allowable Subject Matter
Claims 21 and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 21, none of prior art of record, teaches a method as recited in claim 21 for manufacturing the tool holder of claim 16. Claim 22 depends on claim 21.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998. The examiner can normally be reached Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHWEN-WEI SU/Examiner, Art Unit 3722